Citation Nr: 0819062	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  05-27 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1997 to July 
2000. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The veteran has since moved and the veteran's file 
is currently being maintained at the Pittsburgh, Pennsylvania 
RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a compensation and pension examination request dated in 
November 2004, the RO requested that the VA examiner view 
service treatment records dating from February 1997 to July 
2000.  The RO specifically stated that a treatment note dated 
August 20, 1997 had been tabbed and that the treatment note 
indicated the veteran was diagnosed with adjustment disorder, 
anxious type.  This appears to correspond with an August 19, 
1997 document in the veteran's service treatment records from 
the Psychological Research Service at Lackland Air Force Base 
which indicates that the veteran was referred to the 
Behavioral Analysis Service for additional psychological 
testing.  Additionally, a March 1998 document in the 
veteran's service treatment records indicates that the 
veteran's record had been reviewed for a top secret security 
clearance and that medical record entries from when the 
veteran was seen in the Behavioral Analysis Service showed 
that the veteran was diagnosed with adjustment disorder with 
anxious mood.  

Unfortunately, there is no longer a service treatment record 
dated August 20, 1997 indicating such diagnosis associated 
with the claims file.  As it appears that the record was in 
the claims file prior to the December 2004 VA examination, 
the RO/AMC should contact the Montgomery, Alabama VA Medical 
Center to see if the document was inadvertently placed in the 
veteran's medical file.  If such attempt yields a negative 
result, the RO/AMC should contact the National Personnel 
Records Center to obtain a duplicate copy of the record(s) 
from the in-service visit to the Behavioral Analysis Service 
in August 1997.  

Additionally, the veteran was afforded a VA examination in 
December 2004.  The veteran has indicated in his initial 
claim dated January 2004 that his mental health disorder 
occurred as a result of "severe medication" he was on after 
his in-service surgery for ulnar neuropathy.  In a VA 
treatment note dated August 2004 the veteran indicated that 
his anxiety was caused by the way he had been treated by the 
military in the context of his medical discharge.  Although 
the VA examiner was instructed in the aforementioned 
compensation and pension examination inquiry to consider 
whether there was a direct nexus between the veteran's 
anxiety disorder and service, the examiner only considered 
whether the veteran's disability was caused by the pain 
medications he had taken in the past.  Also, the VA examiner 
did not provide an opinion concerning whether there is a 
nexus between the veteran's diagnosis of adjustment disorder, 
anxious type indicated in the August 1997 service treatment 
record and the veteran's current psychological problems.  
Therefore, the veteran must be afforded an additional VA 
examination to consider whether any current psychiatric 
disability is related to his military service. 

In a VA treatment record dated in June 2004, the veteran 
indicates that he was treated by a private physician for his 
social anxiety.  The veteran should be asked to identify this 
provider as well as any other providers who supplied him with 
mental health care and fill out the appropriate release forms 
to obtain this information.  

Finally, although the veteran was provided with notice 
pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) 
in May 2004, that notice did not advise the veteran 
concerning a direct or secondary claim for service connection 
for his claimed anxiety disorder.  Corrective notice should 
be provided on remand.  



Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that provides the veteran with 
notice concerning what information and 
evidence is needed to substantiate a claim 
for direct and secondary service 
connection for his claimed anxiety 
disorder (diagnosed as social phobia).

2.  Contact the veteran and request that 
he identify all healthcare providers, VA 
and non-VA, who have treated him for a 
psychiatric disorder.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified treatment providers should be 
requested to provide records.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.

3.  Contact the Montgomery, Alabama VA 
Medical Center to see if an August 1997 
in-service Behavioral Analysis Service 
document was inadvertently placed in the 
veteran's medical file.  If such attempt 
yields a negative result, the RO/AMC 
should contact the National Personnel 
Records Center to obtain a duplicate copy 
of the record(s) from the in-service visit 
to the Behavioral Analysis Service in 
August 1997.  The results of all efforts 
should be placed in the claims file.  If 
the record(s) cannot be located, the 
veteran should be advised of such.  


4.  Schedule the veteran for a VA mental 
health examination to determine the nature 
of any current psychiatric disorders 
found, and to determine whether the 
disorder is related to service or a 
service-connected condition.  The 
veteran's claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  

All indicated tests should be performed 
and all findings should be reported in 
detail.  Following review of the claims 
file and examination of the veteran, the 
examiner should provide a diagnosis for 
any psychiatric disorders found, and 
provide an opinion as to whether the 
disorder is related to the veteran's 
active military service.  If not, the 
examiner should opine whether a current 
psychiatric disability was caused by or 
aggravated (permanently worsened beyond 
normal progress) by his service-connected 
peripheral neuropathy disorder.  A 
rationale for all opinions rendered should 
be provided.

5.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

